     Case 3:17-cv-01112-JLS-NLS Document 211 Filed 01/13/21 PageID.8926 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     SYLVESTER OWINO, JONATHAN                          Case No.: 3:17-cv-1112-JLS-NLS
       GOMEZ, on behalf of themselves, and all
12
       others similarly situated,                         ORDER REGARDING CLASS
13                                       Plaintiff,       NOTICE PLAN
14     v.
15
       CORECIVIC, INC., a Maryland
16     corporation,
17                                     Defendant.
18
       AND RELATED CROSS ACTION
19
20
            On December 18, 2020, the Court issued its final order on the Plaintiffs’ class
21
      notice plan. ECF No. 206. The Court set a deadline of December 31, 2020 for Plaintiffs
22
      to comply with the rulings and a deadline of January 19, 2021 for Plaintiffs to begin
23
      execution of the class notice plan. Id.
24
            On December 31, 2020, Plaintiffs filed a notice with the Court that they have
25
      complied with the order. ECF No. 207. In the notice, Plaintiffs also request that the
26
      Court modify the deadline for execution of the plan, to either 35 days after the Court
27
      rules on the pending motion for reconsideration of the class certification order (ECF No.
28

                                                      1
                                                                                3:17-cv-1112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 211 Filed 01/13/21 PageID.8927 Page 2 of 2



 1    181) or alternatively, to February 9, 2021, which Plaintiffs claim is the earliest date it
 2    would be feasible to logistically launch the plan. ECF No. 207 at 2-3. On January 7,
 3    Defendant filed a response, not objecting to the request to delay the plan execution, but
 4    raising three issues where it believes Plaintiffs did not adhere to the Court’s previous
 5    order in the class notice plan. ECF No. 208. Defendant also requested that the Court
 6    require Plaintiff to submit all future modifications to the Court and Defendant for review
 7    and approval. Id. at 3. The following day, on January 8, Plaintiffs responded, stating that
 8    while they do not agree with the issues raised, they would nevertheless make the changes
 9    requested by Defendant. ECF No. 209. Plaintiffs suggest that Defendant should meet
10    and confer with them regarding any future issues to avoid unnecessary filings with the
11    Court. Id. at 2.
12          As to the issue on timing, the Court will GRANT the request to enlarge to the time
13    to execute the plan to February 9, 2021. In addition, with regards to any future
14    modifications that need to be made to the class notice plan materials, the Court orders as
15    follows. Plaintiffs need to notify Defendant of any future modifications. Defendants
16    may then raise any issues directly to Plaintiffs and counsel shall meet and confer
17    regarding any issues. If there are issues that cannot be resolved between the parties, the
18    parties may raise them to the Court, but must follow the Court’s procedures regarding
19    discovery disputes as outlined in Judges Stormes’ Civil Case Procedures, Section VI. In
20    particular, the parties must follow the meet and confer requirements and joint motion
21    procedure before the issue can be brought in front of the Court.
22          IT IS SO ORDERED.
23    Dated: January 13, 2021
24
25
26
27
28

                                                     2
                                                                                   3:17-cv-1112-JLS-NLS
